Citation Nr: 0704940	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for dermatitis, claimed as 
due to mustard gas exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1945 to April 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the RO.  

The Board remanded this appeal back to the RO in August 2005 
for further development of the record.  

Pursuant to an August 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDING OF FACT

The veteran currently is shown to have dermatitis of the arms 
and legs that as likely as not is due to the exposure to 
mustard gas during his period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by dermatitis of the arms and legs is 
due to exposure to mustard gas during his period of active 
duty service.  38 U.S.C.A. §§ 101, 1112, 1113, 1131, 5103, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.306 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

At the outset, the Board notes that the veteran's service 
medical records were presumably destroyed in the 1973 fire at 
the NPRC.  The veteran did, however, provide a separation 
examination report containing a notation of an appendectomy 
scar that existed prior to service.  

In May 2003, the veteran submitted a statement dated in April 
1947 which claimed the veteran had been exposed to mustard 
gas while at Camp Croft, South Carolina in 1945.  As a result 
of this exposure, the veteran was treated at the Camp Croft 
Hospital.  

Subsequent to service, the veteran was seen at a VA facility 
with complaints of a skin condition in December 1998.  He was 
started on a trial of triamcinolone for the condition.  From 
December 1998 to September 2002, the veteran was seen several 
times at a VA medical facility with complaints of a skin 
condition including July 1999, June 2000, July 2000, and June 
2001.  

In a March 2004 private medical statement, the medical 
examiner reported that the veteran suffered from dermatitis 
involving the lower arms and legs and intermittent joint 
edema.  The veteran attributed these conditions to his 
exposure to mustard gas during his period of service.  

From June 1999 to April 2005, the veteran was seen several 
times in a private medical facility for multiple medical 
issues, including his skin condition.  In the July 1999 
record, the veteran reported having a history of itching and 
skin rash on his leg since his time of service in World War 
II.  The veteran was diagnosed with leg dermatitis.  

From January 2003 to April 2005, the veteran was seen several 
times in a VA facility for multiple medical issues, including 
his skin condition.  In the April 2005 record, the veteran 
reported a continuation of intermittent chronic skin itching.  
He reported being followed in the dermatology clinic.  The 
doctor opined the itching was due to keratosis.  The veteran 
was prescribed hydroxyzine, which provided good relief for 
the itching.  

During a February 2006 VA examination, the veteran reported 
having had a skin condition since 1945.  He described the 
rash as multiple red bumps which are very itchy.  He also 
described swelling in his ankles that would accompany the 
rash.  

He had been prescribed absorbase ointment, hydroxyzine, 
triamcinolone ointment, fluocinonide ointment, and 
compression stockings to provide relief from the rash and 
itching.  He reported that none of the prescribed treatments 
provided much relief.  

The veteran was assessed as having eczematous dermatitis on 
forearms and hands, xerosis on lower legs, previous medical 
history of basal cell carcinoma, and seborrheic dermatitis.  
The examiner reported being unaware of chronic dermatitis 
being associated with nerve gas exposure.  

In a March 2006 addendum opinion, the VA examiner stated that 
the veteran had chronic dermatitis.  The examiner could find 
no association between the veteran's dermatitis and mustard 
gas exposure or other injury he might have received during 
his military service.  

In a June 2006 private medical statement the examiner 
repeated the veteran's stated history of exposure to mustard 
gas during service.  The examiner did not offer an etiology 
opinion about the veteran's skin condition.  

In October 2006, the Board requested that a medical expert 
review the claims file and offer an opinion as to whether it 
was at least as likely as not that the veteran's current skin 
disability was due to the claimed exposure to mustard gas 
during his period of active service from 1945 to 1947.  

In a January 2007 response, a medical expert indicated that 
he had carefully reviewed the claims file.  The expert 
observed that the VA examiner who conducted the March 2006 VA 
examination was unaware of an association between mustard gas 
exposure and dermatitis.  

However the expert provided concrete evidence of a 
relationship between mustard gas exposure and skin 
manifestations following such exposure in the form of two 
scholarly articles.  

The examiner stated that dermatitis following exposure to 
mustard gas typically might have a waxing and waning course, 
much as the veteran had described.  The examiner opined that 
it was at least as likely as not that the veteran's current 
skin disability was due to exposure to mustard gas during his 
period of active service from 1945 to 1947.  

Based on its review of the case, the Board finds the evidence 
to be in relative equipoise in showing that the veteran 
currently has dermatitis of the arms and legs that as likely 
as not is due to exposure to mustard gas during his period of 
active service, as credibly reported by the veteran.  

By extending the benefit of the doubt to the veteran, service 
connection for dermatitis of the arms and legs is warranted.  



ORDER

Service connection for dermatitis of the arms and legs is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


